August 20, 2009 Via EDGAR Mr. Lyn Shenk Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, DC20549-3561 Re: Paragon Shipping Inc. File No. 001-33655 Form 20-F for the Year Ended December 31, 2008 Form 6-K filed May 19, 2009 Dear Mr. Shenk: On behalf of Paragon Shipping Inc. (the "Company"), we hereby submit the Company's responses to your letter dated August 3, 2009.The Company filed its annual report for the period ended December 31, 2008 (the "2008 Annual Report") with the U.S. Securities and Exchange Commission (the "Commission") on May 20, 2009 and submitted a Form 6-K attaching a press release announcing the Company's financial results for the first quarter of 2009 (the "Form 6-K") on May 19, 2009.By letter dated August 3, 2009, the Staff of the Commission (the "Staff") provided comments to the Company's 2008 Annual Report and Form 6-K.The Company's responses to each of the Staff's comments are set forth below. Form 20-F for the Year Ended December 31, 2008 1. We note that you refer to the opinion of Seward & Kissel, referenced on page 75, upon which you rely for your disclosure with respect to federal income tax liability in the United States.If you include this reference in future filings, please include the firm's name, address and statement of their consent to reference of the firm in the filing.Refer to Item 10.G of Form 20-F. The Company acknowledges the Staff's comment and supplementally advises the Staff that future filings will not include the Firm's name with respect to disclosure regarding federal income tax liability.To the extent that the Company incorporates the opinion of Seward & Kissel into future filings prior to the filing of the 2009 20-F, the Company will include the Firm's name, address and consent to such incorporation. Mr. Lyn Shenk Securities and Exchange Commission
